LETTS, District Judge.
The court concludes that it has no jurisdiction over the subject matter of the suit since it is in effect a suit against the United States to which the United States has not consented; the complaint does not present a justiciable controversy over which the court has jurisdiction; the plaintiff has no standing to maintain the suit; the Administrative Procedure Act, 5 U.S.C.A. § 1001 et seq., does not apply to proceedings of the Postmaster General in fixing parcel post rates.
The motion of the defendants to dismiss the complaint is granted. It follows that all relief sought by plaintiff will be denied.
Counsel for defendants will submit appropriate orders consistent herewith.